IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

NORMAN BABERS,

              Appellant,

 v.                                                      Case No. 5D17-3541

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed April 20, 2018

3.850 Appeal from the Circuit Court
for Lake County,
Don F. Briggs, Judge.

Norman Babers, Wewahitchka, pro se.

No Appearance for Appellee.


PER CURIAM.

       Norman Babers appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. Babers alleges a violation of

Brady v. Maryland, 373 U.S. 83, 87 (1963), as well as two pieces of newly discovered

evidence. We affirm regarding the claims of newly discovered evidence without further

discussion. As to Babers’s Brady argument, we remand for the trial court to attach to its

order portions of the record conclusively refuting the claim or for an evidentiary hearing.

       AFFIRMED in part; REVERSED in part; REMANDED.

SAWAYA, PALMER and WALLIS, JJ., concur.